Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art combination Burns et al. (2003/0128954; “Burns”) in view of Choyke et al. (4,142,006; “Choyke”) suffers from an “illogical” basis, Remarks, p. 4, because: applicant “questions why a buffer layer [would require] a durable means; Remarks, p. 4; “Burns does not point out any problem for its buffer layer;” Remarks, p. 4; and “Choyke does not recognize any problem related to a buffer layer.” Remarks, p. 4. Finally, applicant implies that the combination Burns in view of Choyke is based upon improper hindsight reasoning. Remarks, p. 4 (“Such a teaching can be found in Applicant’s specification, not in Burns and Choyke.”).
Contrary to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the prior art combination Burns in view of Choyke, Burns is expressly related to electrical, optical, thermal, and mechanical stabilities of electro-optic devices that have buffer layer structures, Burns, pars. [0015]-[0017], while Choyke is expressly related to optical, thermal, and mechanical stabilities of multilayer thin films.” Choyke, Abstract. Consequently, Burns in view of Choyke, is not based upon impermissible hindsight reasoning. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). As noted above, Burns is expressly related to electrical, optical, thermal, and mechanical stabilities of electro-optic devices that have buffer layer structures, Burns, pars. [0015]-[0017], while Choyke is expressly related to optical, thermal, and mechanical stabilities of multilayer thin films.” Choyke, Abstract. Consequently, the obviousness of Burns in view of Choyke is based upon Burns’ disclosure, Choyke’s disclosure, and the knowledge generally available to one of ordinary skill in the art.
Consequently, applicant’s arguments are not persuasive over the combination of Burns in view of Choyke.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (2003/0128954; “Burns”) in view of Choyke et al. (4,142,006; “Choyke”).
Regarding claim 1, Burns discloses in figure 4 and related text an optical modulator comprising: an optical waveguide 10; an electrode 13 provided opposite to the optical waveguide; and a buffer layer 15/16 provided between the optical waveguide and the electrode.


    PNG
    media_image1.png
    409
    635
    media_image1.png
    Greyscale


Burns, Figure 4


FIG. 4 is a cross-sectional view of a first exemplary embodiment of the present invention having a silicon titanium oxynitride film as a buffer layer for suppressing thermal (i.e. , pyroelectric) effects in a broadband traveling wave Mach-Zehnder interferometer. The Mach-Zehnder interferometer includes a Z-cut lithium niobate substrate 10 in which optical waveguide paths 14a and 14b are formed by diffusion of a dopant, for example titanium, to form the optical waveguide paths. Electrodes 12a and 13 are respectively positioned above (i.e. vertically separated from) or directly above (i.e. vertically separated from and overlapping) the first optical waveguide path 14a and the second optical waveguide path 14b. Specifically, the electrode 12a over the first optical waveguide path 14a is a ground electrode and the electrode 13 over the second optical waveguide path 14b is an input electrode. In addition, another ground electrode 12b is positioned on the substrate so that ground electrodes 1 2a and 12b are on each side of the input electrode 13 for further control of the electric fields applied to the first and second optical waveguide paths 14a and 14b. An undoped SiO.sub.2 buffer layer 15 is formed on the surface of the Z-cut lithium niobate substrate 10 above the optical waveguide paths 14a and 14b. A silicon titanium oxynitride buffer layer 16 is positioned between the undoped SiO.sub.2 buffer layer 15 and the electrodes 12a, 12b and 13, and above the optical waveguide paths 14a and 14b in the Z-cut lithium niobate substrate 10. The thickness of the silicon titanium oxynitride buffer layer 16 is about 0.1-1.0 micron and the thickness of the SiO.sub.2 buffer layer 15 is about 0.1-1.5 micron. The undoped SiO.sub.2 buffer 15 layer isolates the optical fields within the waveguide paths 14a and 14b from the metal electrodes with a low dielectric constant but yet has an optical transparency for an optical wavelength of 1.55 microns.
Burns, par. [0033].
Further regarding claim 1, Burns does not explicitly disclose that a main material of the buffer layer is lanthanum fluoride.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Burns such that a main material of the buffer layer is lanthanum fluoride because the resulting configuration would facilitate having a durable means, Choyke, col. 5, ll. 65-67, for reducing the interaction of the waveguide’s light beam with the metal electrodes. Burns, par. [0033].
Regarding claims 3-4, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Burns in view of Choyke to comprise:
 2. The optical modulator as claimed in claim 1, wherein a thickness of the buffer layer is 0.3 .mu.m or more and 3 .mu.m or less. Burns, par. [0033].
3. The optical modulator as claimed in claim 1, wherein the optical waveguide is made of lithium niobate. Burns, par. [0033].
4. The optical modulator as claimed in claim 1, wherein the optical waveguide includes a Mach-Zehnder optical waveguide. Burns, par. [0033].
because the resulting configurations would facilitate having a durable means, Choyke, col. 5, ll. 65-67, for reducing the interaction of the waveguide’s light beam with the metal electrodes. Burns, par. [0033].
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.